             Case:20-14573-MER Doc#:1 Filed:07/02/20                                  Entered:07/02/20 16:50:27 Page1 of 35


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CEC Development Borrower, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  363 Centennial Parkway, #300
                                  Louisville, CO 80027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Boulder                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case:20-14573-MER Doc#:1 Filed:07/02/20                                        Entered:07/02/20 16:50:27 Page2 of 35
Debtor    CEC Development Borrower, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:20-14573-MER Doc#:1 Filed:07/02/20                     Entered:07/02/20 16:50:27 Page3 of 35
Debtor   CEC Development Borrower, LLC                                           Case number (if known)
         Name




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                    page 3
            Case:20-14573-MER Doc#:1 Filed:07/02/20                                      Entered:07/02/20 16:50:27 Page4 of 35
Debtor   CEC Development Borrower, LLC                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
             Case:20-14573-MER Doc#:1 Filed:07/02/20                                    Entered:07/02/20 16:50:27 Page5 of 35
Debtor    CEC Development Borrower, LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Thomas Sweeney                                                       Thomas Sweeney
                                 Signature of authorized representative of debtor                         Printed name

                                         CEO of CEC Renewable Assets
                                 Title   Development, LLC (Parent)




18. Signature of attorney    X   /s/ David V. Wadsworth                                                    Date July 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David V. Wadsworth 32066
                                 Printed name

                                 Wadsworth Garber Warner Conrardy, P.C.
                                 Firm name

                                 2580 West Main Street
                                 Suite 200
                                 Littleton, CO 80120
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-296-1999                  Email address      dwadsworth@wgwc-law.com

                                 32066 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                              Entered:07/02/20 16:50:27 Page6 of 35




 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 2, 2020                            X /s/ Thomas Sweeney
                                                                       Signature of individual signing on behalf of debtor

                                                                       Thomas Sweeney
                                                                       Printed name

                                                                       CEO of CEC Renewable Assets Development, LLC (Parent)
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case:20-14573-MER Doc#:1 Filed:07/02/20                                           Entered:07/02/20 16:50:27 Page7 of 35


 Fill in this information to identify the case:
 Debtor name CEC Development Borrower, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Black Coral Capital,                                            See Attachment;                                 $5,055,213.00                   Unknown                   Unknown
 LLC                                                             lien on project
 110 West 7th Street,                                            revenues;
 Suite 2000                                                      other parties have
 Attn: Scott Rowland                                             lien on same
 Tulsa, OK 74119                                                 property.
 First Solar                                                     See Attachment;                               $27,316,699.00                    Unknown                   Unknown
 Distributed                                                     lien on project
 Generation, LLC                                                 revenues;
 350 West                                                        other parties have
 Washington Street,                                              lien on same
 Suite 600                                                       property.
 Attn: Richard
 Romero
 Tempe, AZ 85281




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                                                          Entered:07/02/20 16:50:27 Page8 of 35

 Fill in this information to identify the case:

 Debtor name            CEC Development Borrower, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       11,153,338.40

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       11,153,338.40


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       39,138,763.80


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         39,138,763.80




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                       Entered:07/02/20 16:50:27 Page9 of 35

 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     ANB Bank                                                Checking                         3465                                     $3,915.40



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                       $3,915.40
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,961,716.00    -                                0.00 = ....                        $1,961,716.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                        Entered:07/02/20 16:50:27 Page10 of 35

 Debtor         CEC Development Borrower, LLC                                                 Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                     $1,961,716.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     Project Company membership interests (see
           15.1.     attachment)                                                    100        %                                    $9,187,707.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                     $9,187,707.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:20-14573-MER Doc#:1 Filed:07/02/20                                       Entered:07/02/20 16:50:27 Page11 of 35

 Debtor         CEC Development Borrower, LLC                                                Case number (If known)
                Name


        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                                          Entered:07/02/20 16:50:27 Page12 of 35

 Debtor          CEC Development Borrower, LLC                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,915.40

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,961,716.00

 83. Investments. Copy line 17, Part 4.                                                                         $9,187,707.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $11,153,338.40             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $11,153,338.40




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
  Case:20-14573-MER Doc#:1 Filed:07/02/20 Entered:07/02/20 16:50:27 Page13 of 35
                  ATTACHMENT TO SCHEDULE B
                                 Development                   ProportionalShareof
          Project                  Expenses                        PurchasePrice                       PortfolioValue

AltamontNY1              $22,790.00     $68,406.04   $91,196.04
AltamontNY2              $22,790.00     $68,406.04   $91,196.04
AltamontNY3              $16,250.00     $68,406.04   $84,656.04
BangorME1                $64,861.24     $68,406.04   $133,267.28
BernardstonMA1           $265,605.88      $68,406.04   $334,011.92
BlackstoneMA1            $2,000.00   $68,406.04   $70,406.04
CairoNY1                 $85,594.31     $68,406.04   $154,000.35
CampSolar                 $10,750.00     $68,406.04   $79,156.04
CarverMA3                $88,095.95     $68,406.04   $156,501.99
CharlestonNY1            $55,350.00     $68,406.04   $123,756.04
CheshireMA2              $160,799.10      $68,406.04   $229,205.14
ClymerSolar               $8,550.00   $68,406.04   $76,956.04
EllsworthME1             $126,169.00      $68,406.04   $194,575.04
EtnaME1                  $54,064.00     $68,406.04   $122,470.04
EtnaME2                  $72,214.00     $68,406.04   $140,620.04
FairhavenMA4             $155,158.55      $68,406.04   $223,564.59
FranklinME1              $67,137.78     $68,406.04   $135,543.82
FranklinME2              $49,891.38     $68,406.04   $118,297.42
FranklinME3              $90,665.38     $68,406.04   $159,071.42
FreetownMA2              $12,262.50     $68,406.04   $80,668.54
GorhamME1                $96,485.40     $68,406.04   $164,891.44
HampdenMA1               $132,609.90      $68,406.04   $201,015.94
HarwichMA1               $24,830.00     $68,406.04   $93,236.04
LincolnME1               $79,508.97     $68,406.04   $147,915.01
LincolnME2               $54,929.00     $68,406.04   $123,335.04
MifflinSolar              $8,633.00   $68,406.04   $77,039.04
OrangeCECMA1            $180,295.43      $68,406.04   $248,701.47
PittstownNY1             $77,777.60     $68,406.04   $146,183.64
ProjectAcushnetMA1      $126,049.40      $68,406.04   $194,455.44
ProjectAcushnetMA2      $117,036.91      $68,406.04   $185,442.95
ProjectAcushnetMA3      $18,200.00     $68,406.04   $86,606.04
ProjectGreenwichNY1     $85,841.60     $68,406.04   $154,247.64
ProjectSouthbridgeMA1   $115,595.66      $68,406.04   $184,001.70
R.MorrisSolar            $10,000.00     $68,406.04   $78,406.04
SewardNY1                $67,646.60     $68,406.04   $136,052.64
SheffieldMA1             $737,181.11      $68,406.04   $805,587.15
SparrowBushNY1          $1,156,101.77       $68,406.04   $1,224,507.81
SparrowBushNY2          $398,945.29      $68,406.04   $467,351.33
SwanseaMA1               $52,469.20     $68,406.04   $120,875.24
UnionME1                 $44,100.40     $68,406.04   $112,506.44
UnionME2                 $68,462.00     $68,406.04   $136,868.04
VatoSolar                 $8,583.00   $68,406.04   $76,989.04
WarehamMA3               $173,441.40      $68,406.04   $241,847.44
WarrenMA1                $72,506.40     $68,406.04   $140,912.44
WilliamsburgMA2          $162,378.95      $68,406.04   $230,784.99
YorktownNY1              $177,361.53      $68,406.04   $245,767.57
YorktownNY2              $294,653.19      $68,406.04   $363,059.23
                            $5,972,622.79 $3,215,083.88 $9,187,706.67
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                               Entered:07/02/20 16:50:27 Page14 of 35

 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ameresco, Inc.                                 Describe debtor's property that is subject to a lien                 $298,659.00             $9,187,707.00
       Creditor's Name                                See attachment
       111 Speen Street, Suite 410
       Framingham, MA 01701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. FCS Advisors, LLC
       2. FCS Advisors, LLC
       3. Ameresco, Inc.
       4. Ameresco, Inc.

 2.2   Ameresco, Inc.                                 Describe debtor's property that is subject to a lien                   $67,321.80            $9,187,707.00
       Creditor's Name                                See attachment
       111 Speen Street, Suite 410
       Framingham, MA 01701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                                Entered:07/02/20 16:50:27 Page15 of 35

 Debtor       CEC Development Borrower, LLC                                                           Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.3   Black Coral Capital, LLC                       Describe debtor's property that is subject to a lien                 $5,055,213.00      Unknown
       Creditor's Name                                See Attachment; lien on project revenues;
       110 West 7th Street, Suite                     other parties have lien on same property.
       2000
       Attn: Scott Rowland
       Tulsa, OK 74119
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   FCS Advisors, LLC                              Describe debtor's property that is subject to a lien                 $5,338,889.00   $9,187,707.00
       Creditor's Name                                Project Company membership interests (see
       d/b/a Brevet Capital                           attachment) - % Ownership: 100
       Advisors
       230 Park Avenue, Suite
       1525
       New York, NY 10169
       Creditor's mailing address                     Describe the lien
                                                      CDB Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       February 28, 2019                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.5   FCS Advisors, LLC                              Describe debtor's property that is subject to a lien                 $1,061,982.00   $9,187,707.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                               Entered:07/02/20 16:50:27 Page16 of 35

 Debtor       CEC Development Borrower, LLC                                                           Case number (if known)
              Name

        Creditor's Name                               Project Company membership interests (see
        d/b/a Brevet Capital                          attachment) - % Ownership: 100
        Advisors
        230 Park Avenue, Suite
        1525
        New York, NY 10169
        Creditor's mailing address                    Describe the lien
                                                      Tranche B Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        November 13, 2018                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

        First Solar Distributed
 2.6                                                  Describe debtor's property that is subject to a lien               $27,316,699.00               Unknown
        Generation, LLC
        Creditor's Name                               See Attachment; lien on project revenues;
        350 West Washington                           other parties have lien on same property.
        Street, Suite 600
        Attn: Richard Romero
        Tempe, AZ 85281
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $39,138,763.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       80

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Case:20-14573-MER Doc#:1 Filed:07/02/20                Entered:07/02/20 16:50:27 Page17 of 35




                            ATTACHMENT TO SCHEDULE D

                                     Attachment to Schedule D


 FCS Advisors, LLC d/b/a Brevet Capital Advisors has a first priority lien on all assets.

 Ameresco, Inc. has a second priority lien on all assets.

 First Solar Distributed Generation, LLC and Black Coral Capital, LLC have a third priority lien
 on proceeds from Project Companies in excess of expense reimbursements.
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                             Entered:07/02/20 16:50:27 Page18 of 35

 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                                Contingent
                                                                                Unliquidated
           Date or dates debt was incurred
                                                                                Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                     related creditor (if any) listed?               account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                        51109                                           Best Case Bankruptcy
         Case:20-14573-MER Doc#:1 Filed:07/02/20                                        Entered:07/02/20 16:50:27 Page19 of 35

 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   10/24/18 MIPA (Debtor
             lease is for and the nature of               party only with respect
             the debtor's interest                        to Yorktown NY 1, LLC
                                                          and Yorktown NY 2,
                                                          LLC)
                  State the term remaining
                                                                                        Ameresco, Inc.
             List the contract number of any                                            111 Speen Street, Suite 410
                   government contract                                                  Framingham, MA 01701


 2.2.        State what the contract or                   Services Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Clean Energy Collective, LLC
             List the contract number of any                                            363 Centennial Parkway, #300
                   government contract                                                  Louisville, CO 80027


 2.3.        State what the contract or                   11/7/19 Option to
             lease is for and the nature of               Purchase MIPA
             the debtor's interest

                  State the term remaining                                              Foundation Solar Partners, LLC
                                                                                        Attn: Todd Cater
             List the contract number of any                                            2038 Allen Place NW
                   government contract                                                  Washington, DC 20009


 2.4.        State what the contract or                   2/27/20 MIPA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Navisun LLC
                                                                                        Attn: Douglas Johnson
             List the contract number of any                                            39 Grace Street
                   government contract                                                  New Canaan, CT 06840




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case:20-14573-MER Doc#:1 Filed:07/02/20                                     Entered:07/02/20 16:50:27 Page20 of 35
 Debtor 1 CEC Development Borrower, LLC                                                      Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   12/27/19 MIPA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           SoCore MA Development, LLC
                                                                                     225 W. Hubbard Street, Suite 200
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Chicago, IL 60654




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                  Entered:07/02/20 16:50:27 Page21 of 35

 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      CEC Renewable                     363 Centennial Parkway, #300                      FCS Advisors, LLC                  D   2.4
             Assets                            Louisville, CO 80027                                                                 E/F
             Development,
                                                                                                                                    G
             LLC



    2.2      CEC Renewable                     363 Centennial Parkway, #300                      FCS Advisors, LLC                  D   2.5
             Assets                            Louisville, CO 80027                                                                 E/F
             Development,
                                                                                                                                    G
             LLC



    2.3      CEC Renewable                     363 Centennial Parkway, #300                      Black Coral Capital,               D   2.3
             Assets                            Louisville, CO 80027                              LLC                                E/F
             Development,
                                                                                                                                    G
             LLC



    2.4      CEC Renewable                     363 Centennial Parkway, #300                      First Solar                        D   2.6
             Assets                            Louisville, CO 80027                              Distributed                        E/F
             Development,                                                                        Generation, LLC
                                                                                                                                    G
             LLC



    2.5      CEC Renewable                     363 Centennial Parkway, #300                      FCS Advisors, LLC                  D   2.4
             Assets, LLC                       Louisville, CO 80027                                                                 E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                              Entered:07/02/20 16:50:27 Page22 of 35

 Debtor       CEC Development Borrower, LLC                                           Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      CEC Renewable                     363 Centennial Parkway, #300                FCS Advisors, LLC                D   2.5
             Assets, LLC                       Louisville, CO 80027                                                         E/F
                                                                                                                            G




    2.7      CEC Renewable                     363 Centennial Parkway, #300                Black Coral Capital,             D   2.3
             Assets, LLC                       Louisville, CO 80027                        LLC                              E/F
                                                                                                                            G




    2.8      CEC Renewable                     363 Centennial Parkway, #300                First Solar                      D   2.6
             Assets, LLC                       Louisville, CO 80027                        Distributed                      E/F
                                                                                           Generation, LLC
                                                                                                                            G




    2.9      Clean Energy                      363 Centennial Parkway, #300                FCS Advisors, LLC                D   2.4
             Collective, LLC                   Louisville, CO 80027                                                         E/F
                                                                                                                            G




    2.10     Clean Energy                      363 Centennial Parkway, #300                FCS Advisors, LLC                D   2.5
             Collective, LLC                   Louisville, CO 80027                                                         E/F
                                                                                                                            G




    2.11     Clean Energy                      363 Centennial Parkway, #300                Black Coral Capital,             D   2.3
             Collective, LLC                   Louisville, CO 80027                        LLC                              E/F
                                                                                                                            G




    2.12     Clean Energy                      363 Centennial Parkway, #300                First Solar                      D   2.6
             Collective, LLC                   Louisville, CO 80027                        Distributed                      E/F
                                                                                           Generation, LLC
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                           Entered:07/02/20 16:50:27 Page23 of 35




 Fill in this information to identify the case:

 Debtor name         CEC Development Borrower, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  Unknown
       From 1/01/2020 to Filing Date
                                                                                                   Other    See attachment

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                             Entered:07/02/20 16:50:27 Page24 of 35
 Debtor      CEC Development Borrower, LLC                                                                 Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-14573-MER Doc#:1 Filed:07/02/20                                           Entered:07/02/20 16:50:27 Page25 of 35
 Debtor       CEC Development Borrower, LLC                                                              Case number (if known)



           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1                                                     Settlement of multiple outstanding
       .                                                        disputes. Debtor released damages
                                                                claim in exchange for (a) return of project
                                                                company (Fairhaven MA 1, LLC) to
                                                                Debtor; (b)retention of payments
                                                                received by Debtor ($1.2 million; (c)
                                                                removal of 4 project companies from
                                                                MIPA; and (d) continued payments to
               Cypress Creek Renewables                         CEC for projects Charlemont A and
                                                                Fairhaven E.                                             6/23/20                        Unknown

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page26 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page27 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Altamont NY 1, LLC                                                                                EIN:

                                                                                                               From-To

    25.2.    Altamont NY 2, LLC                                                                                EIN:

                                                                                                               From-To

    25.3.    Altamont NY 3, LLC                                                                                EIN:

                                                                                                               From-To

    25.4.    Bangor ME 1, LLC                                                                                  EIN:

                                                                                                               From-To

    25.5.    Bernardston MA 1, LLC                                                                             EIN:

                                                                                                               From-To

    25.6.    Blackstone MA 1, LLC                                                                              EIN:

                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page28 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.7.    Cairo NY 1, LLC                                                                                   EIN:

                                                                                                               From-To

    25.8.    Camp Solar, LLC                                                                                   EIN:

                                                                                                               From-To

    25.9.    Carver MA 3, LLC                                                                                  EIN:

                                                                                                               From-To

    25.10 Charleston NY 1, LLC                                                                                 EIN:
    .
                                                                                                               From-To

    25.11 Cheshire MA 2, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.12 Clymer Solar, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.13 Ellsworth ME 1, LLC                                                                                  EIN:
    .
                                                                                                               From-To

    25.14 Etna ME 1, LLC                                                                                       EIN:
    .
                                                                                                               From-To

    25.15 Etna ME 2, LLC                                                                                       EIN:
    .
                                                                                                               From-To

    25.16 Fairhaven MA 4, LLC                                                                                  EIN:
    .
                                                                                                               From-To

    25.17 Franklin ME 1, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.18 Franklin ME 2, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.19 Franklin ME 3, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.20 Freetown MA 2, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.21 Gorham ME 1, LLC                                                                                     EIN:
    .
                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page29 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.22 Hampden MA 1, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.23 Harwich MA 1, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.24 Lincoln ME 1, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.25 Lincoln ME 2, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.26 Orange CEC MA 1, LLC                                                                                 EIN:
    .
                                                                                                               From-To

    25.27 Mifflin Solar, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.28 Pittstown NY 1, LLC                                                                                  EIN:
    .
                                                                                                               From-To

    25.29 Project Acushnet MA 1, LLC                                                                           EIN:
    .
                                                                                                               From-To

    25.30 Project Acushnet MA 2, LLC                                                                           EIN:
    .
                                                                                                               From-To

    25.31 Project Acushnet MA 3, LLC                                                                           EIN:
    .
                                                                                                               From-To

    25.32 Project Greenwich NY 1, LLC                                                                          EIN:
    .
                                                                                                               From-To

    25.33 Project Southbridge MA 1,                                                                            EIN:
    .
             LLC
                                                                                                               From-To

    25.34 R. Morris Solar, LLC                                                                                 EIN:
    .
                                                                                                               From-To

    25.35 Seward NY 1, LLC                                                                                     EIN:
    .
                                                                                                               From-To

    25.36 Sheffield MA 1, LLC                                                                                  EIN:
    .
                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page30 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.37 Sparrow Bush NY 1, LLC                                                                               EIN:
    .
                                                                                                               From-To

    25.38 Sparrow Bush NY 2, LLC                                                                               EIN:
    .
                                                                                                               From-To

    25.39 Swansea MA 1, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.40 Union ME 1, LLC                                                                                      EIN:
    .
                                                                                                               From-To

    25.41 Union ME 2, LLC                                                                                      EIN:
    .
                                                                                                               From-To

    25.42 Vato Solar, LLC                                                                                      EIN:
    .
                                                                                                               From-To

    25.43 Wareham MA 3, LLC                                                                                    EIN:
    .
                                                                                                               From-To

    25.44 Warren MA 1, LLC                                                                                     EIN:
    .
                                                                                                               From-To

    25.45 Williamsburg MA 2, LLC                                                                               EIN:
    .
                                                                                                               From-To

    25.46 Yorktown NY 1, LLC                                                                                   EIN:
    .
                                                                                                               From-To

    25.47 Yorktown NY 2, LLC                                                                                   EIN:
    .
                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Plante Moran                                                                                                               2019-present
                    1155 Canyon Blvd., Suite 400
                    Boulder, CO 80302

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page31 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Plante Moran                                                                                                         2019-present
                    1155 Canyon Blvd., Suite 400
                    Boulder, CO 80302

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Clean Energy Collective, LLC
                    363 Centennial Parkway, #300
                    Louisville, CO 80027

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Renewable Assets                               363 Centennial Parkway, #300                        Member                                100
       Development, LLC                               Louisville, CO 80027



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-14573-MER Doc#:1 Filed:07/02/20                                            Entered:07/02/20 16:50:27 Page32 of 35
 Debtor      CEC Development Borrower, LLC                                                              Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Clean Energy Collective, LLC                                                                               EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 2, 2020

 /s/ Thomas Sweeney                                                     Thomas Sweeney
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO of CEC Renewable Assets
                                            Development, LLC (Parent)

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case:20-14573-MER Doc#:1 Filed:07/02/20              Entered:07/02/20 16:50:27 Page33 of 35




          ATTACHMENT  TO STATEMENT
                   Attachment              OF
                              to Statement of   FINANCIAL
                                              Financial Affairs AFFAIRS




 Question 1: Gross Revenue from Business

 Answer: Revenues from operations of Clean Energy Collective, LLC and its subsidiaries,
 including Debtor, are consolidated and reported jointly.

 2018 gross receipts for all CEC entities, including the Debtor: $37,591,760

 2019 gross receipts for all CEC entities, including the Debtor: $139,100,000

 2020 gross receipts for all CEC entities, including the Debtor: $3,500,000
         Case:20-14573-MER Doc#:1 Filed:07/02/20                                           Entered:07/02/20 16:50:27 Page34 of 35

                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      CEC Development Borrower, LLC                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 CEC Renewable Assets Development, LLC                                                                                           100%
 363 Centennial Parkway, #300
 Louisville, CO 80027


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the CEO of CEC Renewable Assets Development, LLC (Parent) of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date July 2, 2020                                                           Signature /s/ Thomas Sweeney
                                                                                            Thomas Sweeney

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-14573-MER Doc#:1 Filed:07/02/20                                     Entered:07/02/20 16:50:27 Page35 of 35




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      CEC Development Borrower, LLC                                                           Case No.
                                                                                Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of CEC Renewable Assets Development, LLC (Parent) of the corporation named as the debtor in this case, hereby verify

that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       July 2, 2020                                            /s/ Thomas Sweeney
                                                                     Thomas Sweeney/CEO of CEC Renewable Assets Development,
                                                                     LLC (Parent)
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
